DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 27AUG2021 has been entered. Claims 1 – 22 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 27AUG2021 have been fully considered. While the U.S.C. § 112 Rejection has been withdrawn, argument as to the U.S.C. § 103 Rejections are not persuasive:

Argument 1: A. Rejections under 35 U.S.C. § 112(a): “In an effort to expedite prosecution and without acknowledging the propriety of the alleged rejections, Applicant has amended claims.”
Response 1: based on the amendment, the Rejection is withdrawn.

Argument 2: B. Rejections under 35 U.S.C. § 103: “As agreed during the interview on August 17, 2021, the cited references fail to disclose or suggest the instant claim features. Specifically, the cited references do not disclose at least an ECS having a role of a primary entry and orchestration point for eSIM device activation that redirects authentication requests and provides for a selection of an assigned MNO via a connection to the ECS.”
Response 2: the Examiner first notes that no specific proposed Claim amendments were discussed - or agreed to - in the 20AUG2021 interview – quoting from the Interview summary: “Noting a crowded field or art, no agreement as to allowablity could be reached without further search based on actual/formal amendment text.” It is further noted that the amended claims are not consistent with what the Examiner discussed/offered as being possibly novel. 
Additionally, and necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 8, and 13 have changed. Applicant’s arguments with respect to Independent Claims 1, 8, and 13 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Examiner’s Note

Consistent with the statement from the Applicant’s Response (in part below), the Examiner attempted to reach Applicant’s Representative on David KIM (Reg. No. 74,597) on 13SEP21 with questions in an attempt to move the application forward. No response to message had been received prior to posting this Office Action. 
If the Examiner believes, for any reason, that personal communication will expedite prosecution of this application, the Examiner is invited to telephone the undersigned at the number provided. Prompt and favorable consideration of this Response is respectfully requested.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 22 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0349743 to HAMBLET in view of U.S. Patent Publication 2016/0057725 to SUH, U.S. Patent Publication 2009/0163175 to SHI et al. (hereinafter “SHI”) and U.S. Patent Publication 2019/0069162 to LINDHEIMER et al. (hereinafter “LINDHEIMER”).

Regarding Claim 1 (Currently Amended), HAMBLET discloses a method for activating an embedded subscriber identity module (eSIM) device comprising:
initiating at least one device comprising an eSIM, 
wherein the eSIM is rewritable by any of a plurality of Mobile Network Operators (MNOs) such that a user can select any of the plurality of MNOs as an assigned MNO (the eSIM card 110 may be implemented as an embedded chip …  The eSIM card 110 is configured to be updated wirelessly with one or more different operator profiles. [¶ 0011] … The eSIM card 110 includes an eSIM application 120, a provisioning profile 122, and an operational profile 124. [¶ 0012] … The first cellular data network 130 is connected to one or more entities 134 that operate a Business Support System ("BSS") self-service or web portal 136, an eSIM subscription manager 137, and an eSIM communication server 138.  The BSS web portal 136, the eSIM subscription manager 137, and the eSIM communication server 138 may each be implemented by one or more computing devices … the BSS web portal 136, the eSIM subscription manager 137, and the eSIM communication server 138 may each be implemented as a different computing device. [¶ 0013] … the eSIM card 110 receives the operational profile 124 from the eSIM communication ;
initiating an eSIM activation application on the at least one device comprising the eSIM (The eSIM card 110 includes an eSIM application 120, a provisioning profile 122, and an operational profile 124. [¶ 0012] … after the eSIM card 110 receives the operational profile 124, the eSIM application 120 activates the operational profile 124 … which configures the eSIM card 110 to use the operational profile 124 to communicate over the second cellular data network 131 in accordance with a subscription type or service plan selected by the end user 108. [¶ 0015]), 
downloading a profile package, bound to the eSIM, to the at least one device comprising the eSIM via the eSIM activation application (… the eSIM card 110 receives the operational profile 124 from the eSIM communication server 138. … , 
wherein the at least one device receives the bound profile package through a subscription manager data preparation interface of the assigned MNO (Referring to FIG. 1, the eSIM communication server 138 is configured to transmit the operational profile 124 to the eSIM application bound” is interpreted as simply a descriptive adjective of the profile package. See e.g., MPEP § MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI) and § 2173.01 INTERPRETING THE CLAIMS; and 2) as illustrated in e.g., Fig 2, it can be interpreted that – at least - an SM-DP+ may reside in each of the plurality of MNOs (see e.g., ¶ 0025));
automatically activating the eSIM via the eSIM activation application based on the profile package to facilitate over the air installation within the eSIM, wherein automatically activating the eSIM comprises:
connecting the eSIM with a cellular data service or a data network of the assigned MNO based on the activation of the eSIM such that provisioning the eSIM … allows the user to switch selection of the assigned MNO for the eSIM to a different MNO from the plurality of MNOs, wherein switching the selection enables the different MNO to rewrite the eSIM for a different cellular data service or a data network of the different MNO to activate the eSIM (the eSIM card 110 may be implemented as an embedded chip …  The eSIM card 110 is configured to be updated wirelessly with one or more different operator profiles. [¶ 0011] … After the eSIM application 120 receives the transmission 220, the eSIM application 120 configures the eSIM card 110 to operate with the operational profile 124 instead of the provisioning profile 122.  … the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] … the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120.  The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile.  Thus, the end user 108 enjoys the flexibility of being able to change the MNO and/or service plan at any time through the BSS web portal 136. [¶ 0049])

While HAMBLET discloses “The first cellular data network 130 is connected to one or more entities 134 that operate a Business Support System ("BSS") self-service or web portal 136, an eSIM subscription manager 137, and an eSIM communication server 138” [¶ 0013], HAMBLET 
wherein an entitlement configuration server (ECS) redirects at least one authentication request for a user associated with the eSIM to an authentication server associated with the assigned MNO such that the user, after successful authentication of the user to the assigned MNO, can select the assigned MNO via the connection to the ECS, and 
wherein an ECS in each of the plurality of MNOs is a primary entry and orchestration point for eSIM device activation in each MNO (

However, in the same field of endeavor, SUH teaches:
wherein an entitlement configuration server (ECS) redirects at least one authentication request for a user associated with the eSIM to an authentication server associated with the assigned MNO such that the user, after successful authentication of the user to the assigned MNO, can select the assigned MNO via the connection to the ECS (The device 111, which may act as a UE, may access a mobile network operator (MNO) 141 or 171 by using data and security keys set for access through subscription management of the SM 121.  The MNO 141 or 171 may include an MNO network 143 or 173 to manage subscription, unsubscription and location of the device 111 (UE), an MNO OTA 145 or 175 to manage MNO information through an over-the-air (OTA) interface, an MNO OMA 147 or 177 to perform the function of Open Mobile Alliance (OMA) Device Management (DM), and other related entities, functions and procedures. [P 0046]. The Examiner notes that: 1) no specific requirement is claimed or disclosed in the present Specification as to what involvement the ECS has in authentication beyond the ECS in some way, shape, or form “enables” (i.e., is somehow involved) an authentication in the method/process of activating the user to one or more eSIMs; 2) it is not interpreted that the ECS necessarily “performs” any authentication itself – nor that the ECS is necessarily in path (i.e., flow) of any authentication that takes place.), and 
wherein an ECS in each of the plurality of MNOs is a primary entry and orchestration point for eSIM device activation in each MNO (The SM-SR 123 and the SM-DP 125 or 125-2 may operate as a single entity (i.e. SM 121) or as separate entities according to operational scenarios. … The SM-DP 125 or 125-2 may operate separately for individual MNOs by encrypting MNO related data.  In the SM 121 of FIG. 1, the policy rule 123-2 and PEF 123-4 are depicted as being present in the SM-SR 123.  However, other combinations are possible. [P 0045] … The device 111, which may act as a UE, may access a mobile network operator (MNO) 141 or 171 by using data and security keys set for access through subscription management of the SM 121. [P 0046]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of HAMBLET with that of SHI for advantage of a security related system and method that support a procedure for handling re-subscription or additional subscription policies by utilizing a subscriber identity module (SIM), in particular an embedded SIM (eSIM), permitting a device to perform communication..  (SUH: ¶ 0001)
 discloses Authentication (see above), in the spirit of the present invention, SHI is further relied on to teach further comprising:
(a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … If the VSIM processor 113 determines that the user is an existing user with an existing user account stored on the VSIM database 104, the user will be prompted to enter their authentication credentials (step 262).  Once the authentication credentials are received via the VSIM server 102, the user will be verified if the entered authentication credentials match the authentication credentials stored within authentication database 106. [¶ 0067])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of HAMBLET and SUH with that of SHI for advantage of a system and method for remotely downloading cellular telephone provisioning information and personal data to a mobile handset.  (SHI: ¶ 0001)
entitlement configuration servers” is found in the present disclosure, that HAMBLET (to one or more entities 134 that operate a Business Support System ("BSS") self-service or web portal 136, an eSIM subscription manager 137, and an eSIM communication server 138.  The BSS web portal 136, the eSIM subscription manager 137, and the eSIM communication server 138 may each be implemented by one or more computing devices … the BSS web portal 136, the eSIM subscription manager 137, and the eSIM communication server 138 may each be implemented as a different computing device. [HAMBLET ¶ 0013]), and SHI (FIG. 1 illustrates an overall architecture of an embodiment wherein a mobile handset 101 communicates over a cellular telephone network with a VSIM server 102 to send and receive personal data. [SHI ¶ 0029]), teach networks elements/servers performing functionality that may be referred to as entitlement configuration servers the combination of HAMBLET, SUH, and SHI does not explicitly refer to network elements/servers as “entitlement configuration servers (ECS).” However, in the spirit of the present invention, and in the same field of endeavor, LINDHEIMER explicitly teaches an entitlement configuration server (ECS) (The "Secure Entitlement Server" (SES) may work to further distribute credentials (which can be SIM based or non-SIM based) through network signaling. [¶ 0038])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of HAMBLET, SUH, and SHI with that of LINDHEIMER for advantage of enabling access for, e.g., IoT devices in an efficient way, one method is through a so-called Secure Entitlement Server, SES.  The "Secure Entitlement Server" (SES) may work to further distribute 

Regarding Claim 2 (Currently Amended), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches further comprising:
authorizing the eSIM via the connection to the [server] (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] …If the VSIM processor 113 determines that the user is an existing user with an existing user account stored on the VSIM database 104, the user will be prompted to enter their authentication credentials (step 262).  Once the authentication credentials are received via the VSIM server 102, the user will be verified if the entered authentication credentials match the authentication credentials stored within authentication database 106. [¶ 0067]), and 
wherein one or more of the initiating, connecting, or activating is carried out on different devices, carriers, and/or networks (users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset connection” requires action by both communicating devices.)

Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 3 (Previously Presented), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the [server] is an anchor-point for a session initiated by the eSIM activation application (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … the mobile handset establishes a communication link via the cellular telephone network to the VSIM server 102, step 250. 
While noting that no explicit definition of “entitlement configuration servers” is found in the present disclosure, and while SHI discloses networks elements/servers performing functionality that may be referred to as entitlement configuration servers (FIG. 1 illustrates an overall architecture of an embodiment wherein a mobile handset 101 communicates over a cellular telephone network with a VSIM server 102 to send and receive personal data. [¶ 0029], SHI does not explicit refer to network elements/servers as “entitlement configuration servers (ECS).” However, in the spirit of the present invention, and in the same field of endeavor, LINDHEIMER explicitly teaches an entitlement configuration server (ECS) (The "Secure Entitlement Server" (SES) may work to further distribute credentials (which can be SIM based or non-SIM based) through network signaling. [¶ 0038])
Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 4 (Original), the combination of HAMBLET, and SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While the combination of HAMBLET, SUH, and SHI does not explicitly teach, or is not relied on to teach, LINDHEIMER further teaches wherein the [server] facilitates an integration of an open authorization authentication server of the MNO in order to associate the eSIM with an MNO subscription (Embedded SIMs are non-detachable SIMs that may be, for example, soldered in/on a device/chip.  One advantage with embedded SIMs is that they may be used to simplify the process where the operator is the center point of provisioning, and instead provisioning of an embedded SIM may be provided after the embedded SIM is "distributed" (i.e., the embedded SIM may come with the device). [¶ 0003] … The above use-cases demonstrate operations that may be performed by Secure Entitlement Server 135 to provision a Wi-Fi only device.  It may also be possible to leverage Secure Entitlement Server 135 and use it in conjunction with an electronic SIM (eSIM) server to provision an electronic Integrated Circuit Card IDentification eICCID to secondary device 131.  The logic may be similar and may be supported by Secure Entitlement Server 135. [¶ 0058] … Some embodiments of inventive concepts may allow a Secure Entitlement Server to be augmented with additional functionality as described in greater detail below including: an extendible Application Program Interface API exposed by the Secure Entitlement Server; and/or capabilities to provision and configure different network elements in the operator network from the Secure Entitlement Server. [¶ 0059])
Motivation to combine the teaching the combination of HAMBLET, SUH, and SHI with that of LINDHEIMER given in Claim 1 above.

Regarding Claim 5 (Original), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the at least one device is selected from the group consisting of: a laptop, a cell phone, a printer, a tablet, glasses, a watch, a server, a cloud device, and an Internet of Things (IOT) device (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029])
Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 6 (Previously Presented), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the at least one device comprising the eSIM is connected through the [server] and an MNO process is connected into an eSIM activation flow process (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the 
Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 7 (Original), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches further comprising activating the at least one device comprising the eSIM device without any end-user hardware dependencies (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored end-user hardware dependencies,” is not found in the present disclosure, ¶ 0038 of the present Specification is found to recite (in part):
… The process may also include activating an eSIM device without any end-user hardware dependencies. End-user hardware dependencies encompass, for example, in-store product assistance or QR Codes that the end-user must scan or activate prior to establishing a connection with the MNO system.

With “end-user hardware dependencies” interpreted as per ¶ 0038, SHI does not disclose any requirement for Negative Limitations, e.g., any “in-store product assistance or QR Codes” that would in any way limit the activation (see e.g., MPEP 2173.05(i) NEGATIVE LIMITATIONS).

Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 8 (Currently Amended), the features of Claim 8 are essentially the same as Claim 1 with a HAMBLET further disclosing a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units …  (computer-readable media provide 

Regarding Claim 9 (Original), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the non-transitory computer readable medium of claim 8.
HAMBLET further discloses further comprising instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to update the eSIM to an activated state (the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] … computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules, and other data for the computing device 12. … computer-readable media … accessible by the processing unit 21 may be considered components of the system memory 22. [¶ 0056]) 

Regarding Claim 10 (Original), the features of Claim 10 are essentially the same as Claim 5 with the non-transitory computer readable medium of claim 8 performing the Method of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 11 (Currently Amended), the features of Claim 11 are essentially the same as Claim 3 with the non-transitory computer readable medium of claim 8 performing the Method of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 12 (Previously Presented), the features of Claim 12 are essentially the same as Claim 4 with the non-transitory computer readable medium of claim 8 performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 13 (Currently Amended), the features of Claim 13 are essentially the same as Claim 1 with a HAMBLET further disclosing one or more processing units; and a non-transitory computer readable medium communicatively coupled to the one or more processing units and comprising computer executable instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to …  (computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules, and other data for the computing device 12. … computer-readable media … accessible by the processing unit 21 may be considered components of the system memory 22. [¶ 0056])  performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 14 (Currently Amended), the features of Claim 14 are essentially the same as Claim 5 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 15 (Previously Presented), the features of Claim 15 are essentially the same as Claim 6 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 16 (Currently Amended),, the features of Claim 16 are essentially the same as Claim 3 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 4 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 18 (Previously Presented), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the system of claim 13, wherein the non-transitory computer readable medium comprises further computer executable instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to … 
HAMBLET further discloses:
activate the eSIM device without any end-user hardware dependencies (the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] The Examiner notes that while an explicit definition of “end-user hardware dependencies,” is not found in the present disclosure, with “end-user hardware dependencies” interpreted as per ¶ 0038, SHI does not disclose any requirement for Negative Limitations, e.g., any “in-store product assistance or QR Codes” that would in any way limit the activation (see e.g., MPEP 2173.05(i) NEGATIVE LIMITATIONS)

While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches:
authorize the eSIM 
verify the connection of the eSIM with a cellular data service or the data network of the assigned MNO (The virtual SIM or VSIM of the various embodiments described herein functionally takes the place of a SIM card in GSM handsets and stores the provisioning information in UMTS and CDMA handsets.  In operation, a mobile handset processor 107 recalls the network provisioning information stored in the memory unit 105 (instead of a SIM card) in order to connect to the cellular telephone network. [¶ 0031]. … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … The Examiner notes that to “verify” is not interpreted as e.g., verification of a successful download/update/storage of eSIM profile/contents per se., but simply that communication can be performed using the eSIM profile as downloaded/updated/stored.)

Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 3 with the system of claim 13 and 18 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 4 with the system of claims 13 and 18 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 21 (Currently Amended), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI, further teaches where the e-SIM is industry standard compliant and rewritable by any of the plurality of Mobile Network Operators (MNOs) operating in compliance to the industry standard (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … The virtual SIM or VSIM of the various embodiments described herein functionally takes the place of a SIM card in GSM handsets and stores the provisioning information in UMTS and CDMA handsets.  In operation, a mobile handset processor 107 recalls the network provisioning information stored in the memory unit 105 (instead of a SIM card) in order to connect to the cellular telephone network. [¶ 0031] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … When a user elects to execute a 
Motivation to combine the teaching of HAMBLET and SUH with that of SHI given in Claim 1 above.

Regarding Claim 22 (Currently Amended), the combination of HAMBLET, SUH, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, wherein the eSIM activation application establishes a connection between the eSIM and the ECS associated with the assigned MNO selected by the user from the plurality of MNOs (The end user 108 (see FIG. 1) selects one of the service plans P1-P3 displayed on the web interface 200 to which the end user 108 wishes to subscribe. [¶ 0040] … The eSIM communication server 138 sends a transmission 220 that includes the selected operational profile 124 to the eSIM application 120. [¶ 0047] … the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048])

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644